Case 3:20-cv-00140-MAB Document 4 Filed 02/05/20 Page 1 of 13 Page ID #19




                                                            3:20-cv-00140-MAB
Case 3:20-cv-00140-MAB Document 4 Filed 02/05/20 Page 2 of 13 Page ID #20
Case 3:20-cv-00140-MAB Document 4 Filed 02/05/20 Page 3 of 13 Page ID #21
Case 3:20-cv-00140-MAB Document 4 Filed 02/05/20 Page 4 of 13 Page ID #22
Case 3:20-cv-00140-MAB Document 4 Filed 02/05/20 Page 5 of 13 Page ID #23
Case 3:20-cv-00140-MAB Document 4 Filed 02/05/20 Page 6 of 13 Page ID #24
Case 3:20-cv-00140-MAB Document 4 Filed 02/05/20 Page 7 of 13 Page ID #25
Case 3:20-cv-00140-MAB Document 4 Filed 02/05/20 Page 8 of 13 Page ID #26
Case 3:20-cv-00140-MAB Document 4 Filed 02/05/20 Page 9 of 13 Page ID #27
Case 3:20-cv-00140-MAB Document 4 Filed 02/05/20 Page 10 of 13 Page ID #28
Case 3:20-cv-00140-MAB Document 4 Filed 02/05/20 Page 11 of 13 Page ID #29
Case 3:20-cv-00140-MAB Document 4 Filed 02/05/20 Page 12 of 13 Page ID #30
Case 3:20-cv-00140-MAB Document 4 Filed 02/05/20 Page 13 of 13 Page ID #31
